FILED

IN THE UNITED STATES DISTRICT COURT MAR 18 2020
FOR THE DISTRICT OF MONTANA

Clerk, U S District Court

BILLINGS DIVISION Distt a Montana
UNITED STATES OF AMERICA,
CR 19-89-BLG-SPW
Plaintiff,
VS. ORDER
SETH JAMES TODD,
Defendant.

 

 

An Administrative Order was filed by the Acting Chief Judge Morris on
March 16, 2020, regarding COVID-19 and the advised precautions to reduce the
possibility of exposure to the virus and slow the spread of the disease. See also The
President’s Coronavirus Guidelines for America, CDC, 2 (2020), (recommending
canceling events involving ten or more people) https://www.whitehouse.gov/wp-
content/uploads/2020/03/03.16.20_coronavirus-guidance_8.5x11_315PM.pdf
Therefore,

IT IS HEREBY ORDERED that sentencing currently scheduled for
Wednesday, March 25, 2020 at 9:30 a.m., is VACATED and reset to commence

on Thursday, April 23, 2020 at 2:30 p.m. in the James F. Battin U.S. Courthouse,
Billings, Montana.
All parties that intend to have witnesses testify at sentencing shall give
notice to this Court ten (10) days prior to the sentencing date.

The Clerk shall forthwith notify the parties of the making of this Order.

fe

DATED this JS day of March, 2020.

SUSAN P. WATTERS
U.S. DISTRICT JUDGE
